                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Chief Judge Marcia S. Krieger

Civil Action No. 16-cv-01587-MSK-NRN

ESTATE OF TYLER TABOR;
RAY TABOR, as personal representative of the estate of Tyler Tabor, deceased;
MICHELLE MCLEAN, as legal guardian for minor child D.T.;
D.T., a minor child by and through his legal guardians; and
BRIDGET TABOR,

       Plaintiffs,

v.

CORIZON HEALTH, INC.,

      Defendant.
______________________________________________________________________________

OPINION AND ORDER DENYING MOTION TO RESTRICT, DENYING MOTION TO
                 ENFORCE SETTLEMENT, AND CLOSING CASE
______________________________________________________________________________

       THIS MATTER comes before the Court pursuant to the Plaintiffs’ Motion to Enforce

Settlement Agreement (# 135) and the Plaintiffs’ unopposed Motion to Restrict Access (# 134).

       The Court assumes the reader’s familiarity with the proceedings to date. In summary, the

Plaintiffs, the representatives and heirs of Tyler Tabor, a detainee who died in the custody of the

Adams County jail, allege claims sounding in various constitutional deprivations under 42

U.S.C. § 1983 and state law statutory and tort claims against Defendant Corizon Health, Inc.,

who managed the jail’s medical staff. In April 2017, the parties notified the Court that they had

reached a settlement (# 116) and were preparing dismissal papers. After a series of extensions,

the deadline for submitting dismissal papers was set (# 127) at November 19, 2018.

       On November 16, 2018, the Plaintiffs filed the instant motions. They explain that the

terms of the parties’ settlement agreement involved Corizon making a lump sum payment to the
Plaintiffs in exchange for the Plaintiffs giving a release of all claims. Although the Plaintiffs

gave such a release in August 2018, see Docket # 133-2, Corizon apparently did not fulfill its

obligations. Rather, the Plaintiffs explain, Corizon made roughly a quarter of the promised

payment on November 2, 2018, and announced “cash flow” problems that required it to make the

remaining payments in installments through February 2019. The Plaintiffs rejected Corizon’s

request to complete the settlement via installment payments and filed the instant Motion to

Enforce (# 135), requesting “that this Court use its equitable powers to convert the Settlement

into a Final Judgment.” Separately, the Plaintiffs requested that their motion and supporting

exhibits be filed under restriction to prevent public access, owing to an agreement between the

parties that the terms of the settlement would be kept confidential.

       The Court denies the request to enforce the settlement. In Kokkonen v. Guardian Life

Ins. Co., 511 U.S. 375 (1994),1 the Supreme Court held that federal courts ordinarily lack

jurisdiction to enforce settlement agreements that arise from and resolve prior federal litigation,

unless the court has incorporated the terms of the settlement into its order of dismissal or there is

an independent basis for federal jurisdiction. Here, neither party asked the Court to embody the




1
         The Court notes that literally all of the pertinent authority the Plaintiffs invoke in their
Motion to Enforce predates the Supreme Court’s decision in Kokkonen. Indeed, the Plaintiffs
cite to the 9th Circuit’s decision in Kokkonen for the proposition that “a district court has the
inherent power summarily to enforce a settlement agreement with respect to an action pending
before it,” without acknowledging that the Supreme Court expressly reversed the 9th Circuit and
rejected that contention: “both [trial and appellate] courts in the present case appear to have
relied upon . . . ‘inherent power’ [to enforce an agreement]. We think, however, that the power
asked for here is quite remote from what courts require in order to perform their functions.” 511
U.S. at 380. Whether the Plaintiffs’ counsel negligently copied authority from an outdated
research memo without bothering to check its continuing applicability or is actively trying to
mislead the Court as to the current state of the law need not be resolved, but either situation is
troubling.
terms of their settlement as part of any order dismissing the claims against Corizon. But see

infra.

         Arguably, the Court observes, sua sponte, that there is a basis for independent federal

jurisdiction over a claim by which the Plaintiffs seek to enforce their contract with Corizon – the

Complaint makes clear that Corizon is a citizen of the State of Tennessee, the Plaintiffs are all

citizens of Colorado, and the amount in controversy clearly exceeds $75,000, see 28 U.S.C. §

1332. But even if this Court could, consistent with Kokkonen, proceed to adjudicate whether

there has been any breach of the parties’ settlement agreement, it would exercise its discretion

not to. The lawsuit before this Court concerns questions of Corizon’s constitutional liability for

failure to deliver adequate medical care to Mr. Tabor, not Corizon’s contractual obligations

towards the Plaintiffs. Although it may be convenient to the parties to use the framework of the

existing lawsuit to resolve the new dispute that has arisen between them, this Court does not treat

civil actions as a mere shell whose substantive contents can be swapped out freely as the parties’

needs change. The Court’s statistical records reflect that this case is a civil rights action, not a

contract action. Those records reflect that the parties’ dispute arose in 2016, not on or about

November 2, 2018. The Scheduling Order in this case is focused upon discovery relating to

constitutional claims, not contractual breaches. All this is to say that, to the extent the Plaintiffs

wish to litigate the issue of whether Corizon is in breach of the settlement agreement (instead of

litigating the constitutional issues initially presented), they must do so by commencing a new

action sounding in contract and paying a new filing fee, not by asking this Court to resolve a

dispute that is entirely collateral to the existing action. Accordingly, the Court denies the

Plaintiffs’ Motion to Enforce.
       Second, the Court also denies the Plaintiffs’ Motion for Leave to Restrict. D.C. Colo. L.

Civ. R. 7.2 sets forth the specific elements that a party must demonstrate to overcome the strong

public interest in having access to records presented to the Court for adjudication. Among the

key requirements are: (i) a showing of the particular harm that will befall the parties if the

material in question is made publicly-available, and (ii) a showing that all possible means short

of restricted access would be insufficient to meet the parties’ needs. D.C. Colo. L. Civ. R.

7.2(c)(3)-(4). The Plaintiffs’ Motion to Restrict fails to establish either element. The sole basis

articulated by the Plaintiffs for the necessity of restriction is that the parties have agreed to keep

their settlement terms confidential; Local Rule 7.2(c)(2) expressly provides that “stipulations

between the parties” for confidentiality “are insufficient to justify restriction” in and of

themselves. And although the Plaintiffs make a perfunctory assertion that “a less restrictive

alternative” to filing the entire settlement agreement “is not available to Plaintiff,” that

contention belies a lack of even a modicum of effort devoted to the problem. The Court assumes

– the Plaintiffs have certainly not specifically alleged, despite the requirements of Local Rule

7.2.(c)(2) – that the particular information that the parties wish to keep confidential is largely

limited to the amount of the monetary payment agreed upon.2 A simple redaction of that sum in

the exhibits to the Motion to Enforce could have accomplished the Plaintiffs’ goals without

requiring any restrictions on public access to the filings. Accordingly, because the Plaintiffs




2
         To the extent that there are other provisions in one or more of the exhibits that would also
justify the parties seeking restricted access, the same analysis applies. Indeed, it is unclear to the
Court why it was necessary for the Plaintiffs to file any exhibits in conjunction with their motion
beyond an affidavit of counsel explaining the pertinent facts that: (i) a settlement was reached
and agreed to by both sides; (ii) the Plaintiffs have complied with their obligations under that
agreement; and (iii) Corizon has failed to comply with its own obligations and has sought to
renegotiate the agreement’s terms.
have not made a sufficient showing under Local Rule 7.2(c), the Court denies the Motion to

Restrict Access and directs that the filing at Docket # 133 be unrestricted.

       Finally, the Court turns to the question of what, if anything, remains to be done with this

case. All Defendants other than Corizon have now been dismissed. The parties’ Settlement

Agreement, Exhibit B to Docket # 133, makes clear that the Plaintiffs agreed to Stipulate to the

Dismissal of this action “[c]oncurrently with the execution of [the] Agreement.” The Agreement

was executed on August 9, 2018, at which time the Plaintiffs released their claims against

Corizon. That release was not conditioned upon Corizon simultaneously making the full amount

of the settlement payment: the parties agreed that payment from Corizon was not due until

approval of the state court in a related probate matter was completed and that approval was not

obtained until October 30, 2018, several weeks after the Plaintiffs had signed the release of their

claims. Thus, it does not appear that the Plaintiffs have any remaining claims that they can

pursue in this action, Corizon’s alleged subsequent breach of the agreement notwithstanding.

Their sole remedy is, as discussed above, the commencement of a new lawsuit sounding in

breach of their settlement agreement. Accordingly, the Court will dismiss the remaining civil

rights claims against Corizon and close this case.

       For the foregoing reasons, the Court DENIES the Plaintiffs’ Motion to Restrict (# 134)

and directs the Clerk of the Court to lift all restrictions on Docket # 133. The Court DENIES the

Plaintiffs’ Motion to Enforce (# 135). The Plaintiffs’ claims against Corizon as set forth in the
Amended Complaint (# 23) are DISMISSED based on the parties’ settlement. It appearing to

the Court that there are no remaining claims, the Clerk of the Court shall close this case.

       Dated this 19th day of November, 2018.

                                                      BY THE COURT:




                                                      Marcia S. Krieger
                                                      Chief United States District Judge
